ORDER GRANTING PETITION FOR REVIEW AND SETTING BRIEFING SCHEDULE
GARY P. SULLIVAN, Chief Justice.
A timely PETITION FOR REVIEW having been filed January 6, 2004 from an Order resolving an contractual dispute, the Honorable John C. Christian, presiding, and good cause appearing therefore, the said Petition is hereby granted.
IT IS NOW THEREFOR THE ORDER OF THIS COURT THAT:
1. Appellant shall file a brief, memorandum or statement, in support of said petition with the Clerk of the Court of Appeals, P.O. Box 1133, Wolf Point, Montana 59201, on or before March 8, 2004. At the conclusion of said paper, appellant shall state whether, in the opinion of appellant, oral argument is desired and/or deemed necessary. If oral argument is desired and/or deemed necessary, appellant is invited to pay close attention to paragraph 4, herein.
2. Appellee, shall file a brief, memorandum or statement in response to appellant’s brief, with the Clerk of the Court of Appeals, P. O Box 1133, Wolf Point, Montana 59201, on or before April 2, 2004. At the conclusion of said paper, appellee shall state whether, in the opinion of appellee, oral argument is desired and/or deemed necessary. If oral argument is desired and/or deemed necessary, appellee is invited to pay close attention to paragraph 4, herein.
3. Not withstanding the foregoing briefing schedule, each party shall have the right to stand on the lower court record without filing any supportive papers, however, said party may only do so by filing a notice of intention to do so, on or before the required due date set forth above. Should appellant fail to file supporting papers, or a notice electing to stand on the lower Court record, the petition may be dismissed, subject to the discretion of this Court. Should appellee fail to file responsive supporting papers, the relief sought in the petition may be granted, subject to the discretion of this Court.
4. After thorough review of all supporting papers and relevant law and taking into account whether appellant and/or ap-pellee seeks oral argument, this Court will determine whether oral argument is necessary. If oral argument is deemed necessary, the time and place of said oral argument shall be announced to all parties. This Court hears oral arguments on Fridays and is presently scheduling matters in late May, 2004. Therefore, oral argument in this matter, if deemed necessary, will be scheduled on May 28, 2004.
5. No continuances will be granted unless in full compliance with Rule 7, Fort Peck Court of Appeals Rules of Procedure.
6. In addition to filing their original briefs with the Court, each pai'ty shall simultaneously mail a copy of their brief, including exhibits, enclosures, etc., as follows:
Gary P. Sullivan
Chief Justice
8750 S. Ocean Dr. # 433
Jensen Beach, FL 34957
*147Gerard M. Schuster
Associate Justice
112 Main Street
Wolf Point, MT 59201
Carroll J. DeCoteau
Associate Justice
P.O. Box 456
Frazer, MT 59225
7. Dated this 6th day of February 2004.